Citation Nr: 0709471	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  01-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
chronic acquired disability of the right knee.

2.  Entitlement to service connection for a back disability 
with arthritis, including as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in June 2004 when the new and material claim was denied and 
the back claim was remanded to cure a procedural defect.  The 
veteran appealed the Board's June 2004 denial of service 
connection for the right knee to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated April 
19, 2005, the Court vacated the Board's June 2004 denial of 
service connection for the right knee and remanded this 
matter to the Board for compliance with the instructions 
included in an April 2005 Joint Remand.  In December 2005, 
the Board remanded both issues to the RO with instructions to 
obtain the veteran's pertinent records from the Social 
Security Administration and to provide proper VCAA 
notification regarding the veteran's claim of service 
connection for a back disorder.  In August 2006, the Board 
again remanded the issues to the RO in a further attempt to 
establish clarity in the record as to the availability of the 
veteran's pertinent records from the Social Security 
Administration.

The veteran testified at a Board videoconference hearing in 
September 2003.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  The veteran was 
afforded the opportunity to testify at another Board hearing, 
but he indicated in an October 2005 communication that he did 
not want an additional hearing.

The Board also notes that the August 2006 Board remand 
instructed the RO to attempt to obtain records from the 
Social Security Administration (SSA).  The record reflects 
that appropriate attempts were made, and the SSA replied in 
September 2006 to indicate that the records sought were 
unavailable and had been destroyed.  These circumstances 
satisfy the August 2006 Board remand instructions and 
constitute the highest possible level of compliance with this 
aspect of the April 2005 Court order.  See Stegall v. West, 
11 Vet.App. 268, 271.  See also Winn v. Brown, 8 Vet.App. 
510, 514 (1996).


FINDINGS OF FACT

1.  A June 1999 decision denied entitlement to service 
connection for a right knee disability; the veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  In March 2001, the veteran requested that his claim of 
entitlement to service connection for a right knee disability 
be reopened.

3.  All of the evidence submitted since the June 1999 rating 
decision is either cumulative and redundant of evidence 
already in the claims folder or otherwise not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a right knee 
disability.

4.  A back disability was not manifested during the veteran's 
active duty or for many years thereafter, nor is any current 
back disability otherwise related to such service.

5.  Service connection for a right knee disability is not in 
effect, thus the veteran's claim for service connection for a 
back disability on a secondary basis must be denied as a 
matter of law.




CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
knee disability.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A back disability was not incurred in or aggravated by 
the veteran's active duty service, nor has any back 
disability been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection for his right knee in a letter dated July 
2003, and was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought for 
both issues in a letter dated January 2006.  Moreover, in 
these letters, the claimant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Although VCAA notice was not furnished prior to the RO's 
initial adjudication of the claims, the Board notes that the 
July 2003 and January 2006 letters were sent to the appellant 
prior to several RO readjudications of these issues 
associated with supplemental statements of the case, most 
recently in December 2006.  The veteran thus had ample time 
to benefit from the notice prior to the most recent RO 
adjudication of the claims.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The July 2003 and January 2006 VCAA letters both notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disabilities.  Additionally, there has been 
timely notice of the types of evidence necessary to establish 
a disability rating and an effective date for any rating that 
may be granted.  The RO did furnish the appellant with July 
2003 and January 2006 letters notifying him to submit 
evidence detailing the nature and history of the claimed 
disabilities.  The RO also furnished the appellant with a 
letter in March 2006 which directly explained how VA 
determines disability ratings and effective dates.  All of 
these notices were provided to the appellant prior to the 
most recent RO readjudication of this case and issuance of a 
supplemental statement of the case in December 2006.  To the 
extent that such notice may be viewed as deficient for any 
reason, since the Board concludes below that the claim of 
service connection for a right knee disability is not 
reopened, and that the preponderance of the evidence is 
against the claim of service connection for a back 
disability, no rating or effective date will be assigned; any 
questions of notice related to such assignments are rendered 
moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006)
during the pendency of this appeal which addressed the 
appropriate VCAA notice to be provided in cases involving the 
submission of new and material evidence to reopen previously 
decided issues.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the January 2006 VCAA 
letter explained to the veteran what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, that January 2006 VCAA letter referenced the 
basis of the prior denial of the veteran's claim for service 
connection for a right knee disability and explained what new 
evidence must show in order to be material to the claim.  
Thus the Board concludes that the veteran has been provided 
with the type of notice contemplated by the Court in Kent and 
no additional notice is necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  The Board again notes that the 
veteran's records in the possession of the SSA were 
repeatedly sought by the RO until a clear determination was 
sent by the SSA, in September 2006, that the records had been 
destroyed; these circumstances satisfy the August 2006 Board 
remand instructions and constitute the highest possible level 
of compliance with the April 2005 Court order.  See Stegall 
v. West, 11 Vet.App. 268, 271.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.

New and Material Evidence

The veteran filed his original claim for service connection 
for a right knee disability in June 1991.  The RO reviewed 
the in-service and post-service medical records to find that 
the veteran's right knee disability existed prior to service 
and was not permanently aggravated during service.  
Accordingly, in a January 1992 decision, the RO found that 
service connection was not warranted and denied the claim.  
The veteran was informed of his appellate rights and did not 
file a notice of disagreement with the January 1992 RO 
decision.  That rating decision therefore became final.  38 
U.S.C.A. § 7105(c).

The veteran filed to reopen his claim for service connection 
for a right knee disability in June 1999.  The RO reviewed 
newly submitted evidence to find that there was no new and 
material evidence to reopen the claim.  Accordingly, in a 
June 1999 decision, the RO denied the petition to reopen the 
claim.  The veteran was informed of his appellate rights and 
did not file a notice of disagreement with the June 1999 RO 
decision.  That rating decision therefore became final as 
well.  38 U.S.C.A. § 7105(c).

The veteran again petitioned to reopen his claim for service 
connection for a right knee disability in March 2001.  The RO 
reviewed new current medical records and duplicate service 
medical records submitted at that time and found that they 
merely presented cumulative medical information regarding the 
veteran's current disability and did not provide any new 
evidence regarding in-service causation or aggravation of a 
right knee disability.  Thus, the RO again denied the 
petition to reopen the claim in the June 2001 rating decision 
from which the present appeal has arisen.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The June 1999 rating decision is the last final 
disallowance of the claim of entitlement to service 
connection for a right knee disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the veteran in this action filed his claim prior to that 
date, in March 2001, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable definition, then, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

The veteran originally submitted one relevant item of medical 
evidence in support of his most recent petition to reopen his 
claim.  This letter from a private doctor, dated March 2001, 
refers to multiple conditions and only references post-
service surgery and symptomatology pertinent to the veteran's 
right knee.  This letter does not indicate in-service 
aggravation, or, for that matter, any aspect of etiology of 
the right knee disability.  This evidence is merely 
cumulative and redundant in relation to the record because 
knowledge of the veteran's current disability and history of 
post-service right knee surgery was already of record prior 
to the June 1999 final RO rating decision.

The veteran also added his own testimony to the record, 
primarily during his September 2003 hearing.  The veteran 
advanced the argument that either in-service injury caused 
his current right knee disorder, because his pre-existing 
injury to the right knee had resolved prior to entrance in 
service, or that his pre-service right knee injury was 
aggravated by service.  However, such contentions are 
redundant and repetitive of contentions associated with 
advancing the claim of service connection prior to the June 
1999 denial.  Although the veteran's hearing testimony adds 
some specificity to the veteran's theory of in-service injury 
or aggravation of the right knee, it presents no material 
evidence beyond that which had been previously considered in 
the prior final decision.  Moreover, the veteran's July 1962 
service-discharge examination reflects that the veteran's in-
service right knee difficulties had resolved and there was no 
clinical disability of the knee at discharge from service; it 
thus cannot be said that the veteran's testimony regarding 
in-service activity adds to the record any information which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The testimony, 
presumed to be credible, does not tend to demonstrate any 
causal link between the veteran's current right knee 
disability and his service.

More recently, the veteran has submitted for the Board's 
consideration an August 2005 statement from a doctor 
accompanied by medical records showing treatment by a 
different doctor specializing in knee problems.  The August 
2005 letter, possibly by mistake, suggests that the veteran 
suffered a left knee injury during service.  However, even 
interpreting the letter as suggesting that the veteran's 
right knee incurred a disability during service, the letter 
cites no objective clinical evidence, reflects no 
consideration of the service medical records, and offers no 
medical rationale to show that the veteran's current right 
knee disability is causally linked to his service.  The 
letter can be accorded no probative weight because it relies 
expressly and exclusively upon the veteran's own layperson 
account of the history of his knee pain.  Unenhanced reports 
of history transcribed by a medical examiner do not 
constitute competent medical evidence.  Wood v. Derwinski, 1 
Vet.App. 190, 191-192 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion); see LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Thus, this August 2005 doctor's 
statement may be new, but is not material.  It does not 
probatively indicate any in-service cause or aggravation of 
the veteran's right knee disability; thus it also cannot be 
said that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The associated medical records from the veteran's treating 
knee specialist detail the condition of the veteran's knee 
and treatment progress, but do not address the etiology of 
the right knee disability.  Nor do the records in any way 
offer medical evidence to indicate a relationship between the 
veteran's right knee disability and his time in service.  The 
same is true of the VA treatment records which have been 
added to the record.  Thus, the relevant content of these 
records is redundant and cumulative in showing a current 
disability which was already of record.

A July 2005 letter from the veteran's brother offers lay 
testimony to the effect that the veteran's knees appeared 
healthier prior to his time in service than following 
service.  However, while lay testimony is competent to 
provide evidence regarding injury and symptomatology, it is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  As this 
evidence cannot be accorded any probative weight regarding 
the medical etiology of the veteran's right knee disability, 
it cannot be said that this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

Even with the newly added evidence, there is no 
contemporaneous indication in the record of the veteran 
receiving any post-service treatment for right knee 
difficulties until his hospitalization in April and May of 
1988, almost 26 years following service.  The August 2005 
doctor's statement suggests that the veteran's knees have 
deteriorated over time, and that clinical treatment of the 
patient by this doctor dates back to 1977.  Even assuming for 
the sake of the veteran's argument that this provided a 
clinical indication of a pertinent right knee pathology in 
1977, this would still leave a substantial period of almost 
15 years without any indication of treatment for a right knee 
disability.  This lengthy period without evidence of 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

In summary, the nature of the evidentiary record has not 
changed since the prior final denial of the claim in June 
1999.  The record continues to show that the veteran had a 
right knee disability prior to service, that the right knee 
difficulties he experienced during service had resolved by 
the time of his discharge, that it was not until many years 
following service that the veteran again was treated for 
right knee difficulties, and that these post-service right 
knee difficulties have never been shown to be related to 
service through causation or aggravation.

None of the documents submitted since the prior final denial 
of this claim is new and material under the applicable law.  
The newly submitted evidence presents no new and non-
cumulative information so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim is not reopened.  38 C.F.R. § 3.156(a).  As 
the claim has not been reopened, the Board may not consider 
the merits of the claim under applicable laws and regulations 
pertaining to service connection.



Service Connection

The veteran has claimed entitlement to service connection for 
a back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Briefly, with regard to the veteran's contention that his 
back disability may be caused or aggravated by his right knee 
disability, the Board notes that the veteran has not been 
service connected for a right knee disability; thus, service-
connection on this secondary basis is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet.App. 426 
(1994).

Turning to consideration of service connection for a back 
disability on a direct basis, the medical evidence of record 
shows no evidence of any back disability in service, or for 
many years after discharge.  The veteran's service medical 
records do not show any treatment or complaints suggestive of 
a back disability.  The veteran's July 1962 service 
separation examination report shows that the veteran's back 
was clinically evaluated as normal at the time of discharge 
and that he reported no complaints suggestive of any back 
disability.  This strongly suggests that neither a trained 
medical professional nor the veteran himself believed that he 
suffered from a back disability at the conclusion of his time 
in service.

A March 2001 doctor's statement was submitted in support of 
this claim in which it is indicated that the veteran reported 
that his back pain began with a fall in 1993.  This letter, 
together with a medical record dated April 1999 and spinal 
clinic records starting in 1993, indicates that the veteran 
is currently diagnosed with osteoarthritis in the lumbar 
spine, a herniated disc, and degenerative disc disease at 
multiple levels.  Significantly, medical records prior to 
1993 make no indication of any back pathology.  This suggests 
that the veteran's current back disability began with the 
reported fall in 1993, more than 30 years after his discharge 
from service.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection for the 
veteran's back disability.  The record fails to show that a 
back disability manifested during service or for many years 
after discharge nor is there any competent evidence 
suggesting that the veteran's current back disability is 
causally linked to service which took place over 30 years 
prior to diagnosis.  The Board acknowledges that the veteran 
himself is asserting that his current back disability is 
causally linked to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The Board declines to obtain a medical nexus opinion with 
respect to the claim because there is no evidence of 
pertinent disability in service or for many years following 
service.  The Board accepts that the veteran is currently 
diagnosed with a back disability, but there is no true 
indication that any such disability is associated with 
service.  See Charles v. Principi, 16 Vet.App. 370 (2002).  
Indeed, in view of the absence of any abnormal findings in 
service, the negative examination performed at separation 
from service, the absence of a diagnosis of any back 
disability until over 30 years post-service, any opinion 
relating the current back disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

Because there is no competent evidence suggesting a causal 
link between the veteran's back disability and the veteran's 
service, and because of the length of time following service 
prior to any medical evidence of pertinent back problems, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a back 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of service connection for a right knee 
disability.  Entitlement to service connection for a back 
disability, including as secondary to a right knee 
disability, is not warranted.  

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


